Citation Nr: 0212410	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-03 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury with degenerative meniscus, currently evaluated 
as 20 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The veteran's claim was remanded by the Board for further 
development in April 2001.  The development was completed to 
the extent possible and the veteran's claim is now ready for 
adjudication by the Board.


FINDING OF FACT

The veteran has some soreness of the right knee, but his 
right knee is stable and he has almost full range of motion 
of the right knee.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for residuals of a right knee injury with 
degenerative medical meniscus have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), the April 2001 
Board remand decision, and letters sent to the veteran, 
informed him of the information and evidence needed to 
substantiate his claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations in the November 1998 
SOC, and the May 2002 SSOC.  The RO informed the veteran of 
the VCAA in the May 2002 SSOC.  The VA has no outstanding 
duty to inform.

The Board notes that the veteran has submitted private 
medical records pertinent to his claim.  He has also been 
provided VA examinations for his right knee disability.  
Furthermore, the veteran was provided the opportunity to 
testify about his right knee disability on two occasions.  

The veteran identified additional private treatment records, 
including those relating to right knee surgery in September 
2000.  However, the veteran was asked to submit signed 
releases so that VA could attempt to obtain those records, 
and he did not.  Since the veteran did not submit the 
requested releases, the RO informed the veteran that it was 
his duty to supply these medical records to VA within 60 days 
if he wished them considered.  More than 60 days has passed 
since he was informed of this in the May 2002 SSOC.  
Accordingly, no further assistance to the veteran with the 
development of evidence is required under the VCAA.  

In the circumstances of this case, a remand to have the RO to 
again apply the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of VA resources is not 
warranted.  Taking these factors into consideration, there is 
no prejudice to the veteran in proceeding to consider the 
matter before the Board.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right knee disability at issue.  The 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote in-service clinical histories and findings 
pertaining the veteran's service-connected right knee 
disability, except as reported below. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran was granted service connection and a 
noncompensable rating for residuals of a right knee injury by 
rating action in August 1987.  The veteran submitted his 
claim for an increased rating in March 1998.  By rating 
action in August 1999 the veteran was granted an increased 
rating of 20 percent for his right knee disability.  The 
increase was effective from March 1998.  The veteran 
maintains that his right knee disability entitles him to a 
rating in excess of 20 percent.  

On VA examination in April 1998 the veteran reported that he 
had a right knee injury in a motor vehicle accident in 
service.  He was treated conservatively at the time.  The 
veteran reported increased pain, occasional weakness, and 
give way of the right knee.  He also reported occasional 
swelling, locking and fatigability.  The veteran stated that 
when he did a lot of running or other exercise he would get a 
little flare-up, and that such occurred maybe on a monthly 
basis, lasting a few days.  He reported that at these times 
he had some more pain and soreness with the right knee, but 
he was able to function with it.  The veteran reported that 
he occasionally took Daypro for his right knee.  He worked at 
a police detective.  The veteran reported that he was able to 
do his job and he was able to do normal daily activity.  He 
asserted that sometimes going up and down stairs was 
difficult.

Objectively the veteran could ambulate without difficulty.  
He could toe and heel walk and squat down.  There was a 
little bit of anterior patellofemoral pain and medial joint 
line pain of the right knee. There was some mild pain with 
motion.  Active range of motion was from 0 to 120 degrees, 
and passive range of motion was from 0 to 130 degrees.  There 
was some pain at the extremes of motion.  Some patellofemoral 
tenderness was noted.  There was no effusion.  The veteran's 
right knee was stable on medial, lateral, anterior, and 
posterior testing.  McMurray's sign was negative.

The veteran appeared before a hearing officer at the RO in 
July 1999.  The veteran testified that he received regular 
treatment at the Cleveland Clinic for his right knee.  He 
reported that he received periodic cortisone shots and that 
surgery had been recommended.

Private medical records from the Cleveland Clinic dated from 
June 1999 to January 2000 show treatment of the right knee 
with steroid injections.  These records reveal that the 
veteran had no significant erythema, warmth, or effusion of 
the right knee.  In November 1999 the veteran had no 
tenderness, and he had right knee range of motion from 0 to 
110 degrees, without pain.  In January 2000 the veteran had 
some joint line tenderness, but no pain on range of motion.  

The veteran appeared before the undersigned Member of the 
Board in March 2001.  The veteran testified that he underwent 
surgery of the right knee at the Cleveland Clinic in 
September 2000.  The veteran reported that since the surgery 
his right knee functioning had improved, and that he did not 
have continuous pain anymore.  The veteran reported that he 
still had stiffness of the right knee in the mornings, and 
occasional pain when going up and down steps.  The veteran 
stated that when he climbed stairs he held onto a rail to 
help pull himself up.  He also reported trouble coming down 
stairs when his knee would stiffen up.  The veteran stated 
that he no longer was able to chase down people at his job as 
a policeman.  The veteran indicated that he currently was 
mostly in a vehicle during working hours, and that he had not 
missed any work due to his right knee.  The veteran reported 
that since the surgery he no longer had to take medication 
for his right knee on a continuous basis.  

The veteran testified that he had not received any treatment 
at VA facilities for his right knee disability in the 
previous five years.

The veteran was afforded a VA examination in August 2001.  
The veteran reported that steroid injections of the right 
knee prior to surgery only helped temporarily.  The veteran 
reported debridement of a degenerative medial meniscus in 
September 2000.  The veteran asserted that his right knee had 
been better since the surgery.  He reported continued 
problems of some pain, stiffness, swelling, give way and 
fatigability with it.  Prolonged standing and walking 
bothered the right knee.  The veteran noted that he worked as 
a police detective, but that he did not have to do as much of 
the physical work any longer.  The veteran was not wearing a 
brace and not using a cane.  The veteran's current medication 
was Celebrex.  He reported that his right knee was more of a 
chronic ongoing problem, rather than subject to any specific 
flare-ups.  

Physical examination revealed that the veteran could ambulate 
without aids or assistance.  The veteran had well healed 
arthroscopic surgery scars.  There was some medial 
compartment, medial joint line pain and tenderness. There was 
mild pain with motion.  Range of motion of the right knee was 
from 0 to 140 degrees, with pain at the extremes.  No 
effusion was noted.  There was a slight amount of crepitation 
and a slight amount of patellofemoral soreness noted.  The 
right knee was stable to medial lateral and anteroposterior 
testing.  McMurray's sign was negative.  The diagnosis was 
residual postoperative meniscectomy of the right knee.  X-
rays of the right knee revealed no arthritis.

The RO has assigned the veteran a 20 percent rating for 
residuals of a right knee injury with degenerative meniscus 
under Diagnostic Code 5258.  This diagnostic code provides a 
maximum rating of 20 percent for cartilage, semilunar, 
dislocated with frequent episodes of locking, pain and 
effusion into the joint.  Consequently, a higher rating under 
this diagnostic code is not available.

Diagnostic Code 5257 provides for a 20 percent rating for 
knee impairment manifested by moderate recurrent subluxation 
or lateral instability.  A 30 percent rating under this 
diagnostic code requires severe recurrent subluxation or 
lateral instability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Both the private and the VA medical 
records have indicated that the veteran's right knee is 
stable.  Accordingly, the veteran is not entitled to a higher 
rating under this diagnostic code.

The Board has also considered whether the veteran could be 
entitled to a higher rating under the criteria for limitation 
of motion of the knee.  

Extension of a knee limited to 5 degrees warrants a 
noncompensable evaluation, extension of a knee limited to 10 
degrees warrants a 10 percent evaluation, extension of a knee 
limited to 15 degrees warrants a 20 percent evaluation, and 
extension of a knee limited to 20 degrees warrants a 30 
percent evaluation.  Higher evaluations are warranted for 
greater limitation of extension.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Limitation of flexion of a knee to 60 degrees warrants a 
noncompensable evaluation, limitation of flexion of a knee to 
45 degrees warrants a 10 percent evaluation, and limitation 
of flexion of a knee to 30 degrees warrants a 20 percent 
evaluation.  A maximum 30 percent evaluation is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

According to 38 C.F.R. § 4.71, Plate II, full range of motion 
of the knee is from zero degrees extension to 140 degrees 
flexion.  In this case all the medical evidence indicates the 
veteran to have full extension of the right knee.  The 
evidence showed the veteran to have only 110 degrees of 
flexion of the right knee in January 2000, with no pain.  The 
remainder of the medical evidence has shown the veteran to 
have from 120 to 140 degrees of flexion of the right knee.  
The Board notes that the veteran's range of motion of the 
right knee does not even meet the criteria for a compensable 
rating for limitation of motion of the knee.  The veteran has 
been noted to have only mild pain on motion, or pain on the 
extremes of motion of the right knee.  Therefore, the Board 
is of the opinion that when all pertinent disability factors, 
including those set forth in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995) are considered, the 
right knee disability, as manifested by pain and limitation 
of motion, does not more nearly approximate the criteria for 
a evaluation in excess of the 20 percent assigned. 

Finally, the pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (2001), have been considered but 
there is no basis for referral in this regard.  The Board 
notes that the veteran is employed full time.  While he has 
reported that he can not run like he used to, he has 
indicated that he usually does not need to do physical work 
at his job.  The Board is of the opinion that the veteran's 
20 percent rating for his right knee disability sufficiently 
compensates the veteran for any reduced ability to perform 
his job.  The Board finds that there is no evidence of 
frequent hospitalization or marked interference with 
employment due to the veteran's right knee disability that is 
exceptional so as to preclude the use of regular rating 
criteria.  Therefore, referral for an increased evaluation on 
an extraschedular basis is not warranted.    

The Board also recognizes the presence of scars due to the 
right knee surgery.  Scarring can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology.  Clinical findings in August 2001 revealed 
well-healed right knee surgery scars.  At the March 2001 
hearing the veteran indicated that the right knee scars were 
not tender.  Since the clinical evidence shows that the scars 
are not poorly nourished with repeated ulceration, and that 
they are well healed, nonpainful, and nontender, and have not 
been shown to result in functional impairment, the record 
provides no basis for a rating in this respect.  38 C.F.R. 
§§ 4.7, 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001); Esteban v. Brown, 6 Vet. App. 259 (1994).  


ORDER

Entitlement to an increased rating for residuals of a right 
knee injury with degenerative meniscus is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

